DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, 17, and 20 are amended and claims 21-23 are added in response to the last office action. Claims 1, 4, 6-9, 13-17, and 20-23 are pending. Dedrick, Lee et al, Song, Tong et al, Ren, and Yang were cited, previously.
Response to Arguments
Applicant's arguments filed 5/13/2017 have been fully considered but they are not persuasive. In the Remarks, applicant argues in substance that Worley does not disclose “a controller capable of processing commands from host systems” since a compute resource of the interface section 140 in Worley paragraph 0041 cannot possibly be analogized to the claimed controller capable of processing commands from host system.  
The examiner respectfully disagrees. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Worley teaches a controller [e.g., interface section 140 in figs. 1-5] capable of processing commands from host systems [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like. For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029; “The interface section 140 can route a data signal from the connector 145 of the adapter 105  to one or more ports of one or more non-volatile memory devices (e.g., 110, 115, and 120), such as solid state drive cards. The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036; “The compute resource 330 can receive information, using an enclosure-specific protocol 235, from the connector 145. The one or more volatile memory units 345 can cache at least some of the received information. The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340” in paragraph 0049; “In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren [US 2012/0079180 A1] in view of Dedrick [US 2019/0278498 A1] further in view of Song [US 2010/0259882 A1].
	As to claim 1, Ren teaches a method comprising:
receiving, in a drive aggregator [e.g., north bridge 102 in fig. 1; command dispatcher 301, memory controller 303 in fig. 3], multiple commands concurrently from parallel connections to one or more host systems, the multiple commands including a first command received in a first host interface of the drive aggregator and a second command received in a second host interface of the drive aggregator [e.g., arbitrator 302 connected to CPU 1, CPU 2 in fig. 3; “Each thread and each CPU core can independently implement a certain application.  For example, thread 0 transfers data from a hard disc to an external DRAM device, while thread 1 reads data from the external DRAM device.  Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur” in paragraph 0021];
determining, whether the first and second commands are addressed to memory cells connected to a same drive interface among a plurality of drive interfaces of the drive aggregator, the plurality of drive interfaces being connected to a plurality of component drives respectively [e.g., arbitrator 302 connected to command dispatcher buffers (Bank0, Bank1) in fig. 3; “In a second case, a plurality of consecutive accesses occur in different rows of different banks of the DRAM device.  Since each bank of the DRAM device is controlled by an independent corresponding circuit, the consecutive accesses to different banks will not be affected by inherent timing parameters of the DRAM device” in paragraph 0024; “An arbitrator 302 in the command dispatcher buffers into the corresponding queues the commands dispatching each of CPU threads (or CPU cores) and the commands of I/O devices for different banks” in paragraph 0025; “In a first case, a plurality of consecutive accesses occur in different rows of the same bank of the DRAM device” in paragraph 0023; “The external memory system connected to the memory controller is implemented by, for example, a Dynamic Random Access Memory (DRAM) device, including a Double Data Rate 2 Synchronous Dynamic Random Access Memory (DDR2 SDRAM) device and a Double Data Rate 3 Synchronous Dynamic Random Access Memory (DDR3 SDRAM) device” in paragraph 0001]; 
performing protocol translation for implementing the first and second commands received in the first and second host interfaces by generating commands transmitted to the component drives via the plurality of drive interfaces [e.g., “During reading and writing of the data, the memory controller needs to make sure that a protocol for accessing the DRAM device is correct, and needs to meet requirements of interface electrical characteristics and timing characteristics of the DRAM device at the same time” in paragraph 0019; “The Ctrl module is used for implementing all DRAM interface protocols, matching timing parameters of the DRAM interface, and generating various kinds of commands (CMD)” in paragraph 0028]; and 
implementing the first and second commands using the plurality of component drives [e.g., “For example, thread 0 transfers data from a hard disc to an external DRAM device, while thread 1 reads data from the external DRAM device.  Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur” in paragraph 0021], including:
transmitting concurrently commands through a first drive interface and a second drive interface among the plurality of drive interfaces for the first and second commands respectively, if the first and second commands are addressed to memory cells connected to the first drive interface and to memory cells connected to the second drive interface respectively [e.g., “Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur.  That is to say, the threads and CPU cores access the external DRAM device in an interleaving manner” in paragraph 0021; “As shown in FIG. 2b, taking DDR2 SDRAM as an example, when consecutively accessing different rows in Bank0, Bank1, Bank2, Bank3, Bank4, Bank5 and Bank6, an ACT command is generated for each bank at clock cycles 0, 2, 4, 6, 8, 10 and 12 successively, while a read with auto-precharge (RD+AP) command for the corresponding bank is generated at clock cycles 1, 3, 5, 7, 9, 11 and 13 successively” in paragraph 0024]; and
scheduling commands for sequential transmission to the same drive interface, if the first and second commands are addressed to memory cells connected to the same drive interface among the plurality of drive interfaces of the drive aggregator [e.g., “As shown in FIG. 2a, taking DDR2 SDRAM as an example, when rows in Bank0 are accessed consecutively, a corresponding row in Bank0 that needs to be subject to a read access is opened through an activation (ACT) command, and then a read (RD) command is sent.  Upon completion of reading of data D0-D3 in the corresponding row of Bank0, the row is closed through a precharge (Precharge) command such that the ACT command is sent again to open a next row in Bank0 and the RD command is sent again” in paragraph 0023],
wherein the multiple commands are from multiple host systems connected to the parallel connections respectively [e.g., connection between arbitrator 302 and CPU 1, connection between arbitrator 302 and CPU 2 in fig. 3].
Ren does not teach the plurality of component drives being a plurality of component solid state drives which are aggregated to operate as a single aggregated solid state drive, wherein each of the component solid state drives has a controller capable of processing commands from host systems. However, Dedrick teaches a plurality of component drives being a plurality of component solid state drives which are aggregated to operate as a single aggregated solid state drive [e.g., Hosts 114, SSDs 110 in fig. 1A; “Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018], wherein each of the component solid state drives has a controller capable of processing commands from host systems [e.g., “SSD state monitor 136 periodically polls each of the SSDs 110 to retrieve information logged internally, including but not limited to host and media traffic statistics, wear state, fraction of physical capacity that has been utilized, and error correction statistics. .. Each SSD 110 reports its current log data to SSD state monitor 136 in response to the poll” in paragraph 0020; Controller 212 in fig. 2; “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above including a plurality of component drives being a plurality of component solid state drives which are aggregated to operate as a single aggregated solid state drive and each of the component solid state drives has a controller capable of processing commands from host systems in order to increase reliability, performance for processing, and/or data persistency for DRAM based component drives of Ren.
Though the combination of Ren and Dedrick teaches the plurality of component solid state drives connected to the plurality of drive interfaces of the drive aggregator [e.g., fig. 1A of Dedrick], the combination does not explicitly teach, however Song teaches the plurality of component solid state drives connected to the plurality of drive interfaces of the drive aggregator being ball grid array (BGA) solid state drives [e.g., SSD 100 in figs 2-7, “The solid state drive 100 may also include balls 150 disposed on a lower surface of the printed circuit board 110.  Alternatively, however, the balls 150 may be disposed on an upper surface of the printed circuit board 110.  Each ball 150 may be a solder ball.  The balls 150 may be arrayed in the pattern of a grid” in paragraph 0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Song’s teaching above in order to increase efficiency in packaging the component solid state drives via the plurality of drive interfaces of the combination.
As to claim 4, the combination teaches performing logical address translation between the first and second commands received in the first and second host interfaces and the commands transmitted to the component solid state drives via the plurality of drive interfaces [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018 of Dedrick].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase adaptability and/or feasibility in accessing the corresponding component solid state drives.
As to claim 6, the combination teaches identifying, for each respective command in the multiple commands received concurrently from parallel connections, a respective drive interface in the plurality of drive interfaces, based on a determination that the respective command is to operate on memory cells in a component solid state drive connected to the respective drive interface [e.g., “An arbitrator 302 in the command dispatcher buffers into the corresponding queues the commands dispatching each of CPU threads (or CPU cores) and the commands of I/O devices for different banks.  Then the memory controller polls and reads the commands in the queue corresponding to each bank” in paragraph 0025 of Ren; “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase adaptability and/or feasibility in accessing the corresponding component solid state drives.
As to claim 7, the combination teaches wherein respective drive interface is identified based on a namespace specified in the respective command or a logical block addressing (LBA) address specified in the respective command [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018, “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase adaptability and/or feasibility in accessing the corresponding component solid state drives.
As to claim 21, the combination teaches wherein the controller is capable of processing commands received directly from host systems [e.g., “SSD state monitor 136 periodically polls each of the SSDs 110 to retrieve information logged internally, including but not limited to host and media traffic statistics, wear state, fraction of physical capacity that has been utilized, and error correction statistics. .. Each SSD 110 reports its current log data to SSD state monitor 136 in response to the poll” in paragraph 0020, Controller 212 in fig. 2, “Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick].
Claims 8, 9, 13, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al [US 2021/0208821 A1] in view of Tong et al [US 2012/0233386 A1] further in view of Song [US 2010/0259882 A1].
	As to claim 8, Worley et al teach a solid state drive [e.g., HARD DISK DRIVE FORM FACTOR SOLID STATE DRIVE MULTI-CARD ADAPTER 105 in fig. 1], comprising: 
a drive aggregator having a host interface [e.g., DRIVE CONNECTOR 145, INTERFACE SECTION 140 in fig. 1; “The method can include receiving, by an SSD multi-card adapter, information from a host enclosure using an enclosure-specific protocol.  The method can include communicating, by an interface section of the SSD multi-card adapter, with one or more mixed-format non-volatile memory units of the SSD multi-card adapter” in paragraph 0008]; and 
a plurality of component solid state drives [e.g., NON-VOLATILE MEMORY DEVICE 110, 115, 120 in fig 1] connected to the drive aggregator to aggregate the plurality of component solid state drives to operate as a single aggregated solid state drive [e.g., “The compute resource 330 can present a selected subset (e.g., 310 and 315; 310, 315, and 320; 310 and 325; 310, 320, and 325; or any suitable combination of some or all of 310, 315, 320, and 325) of the one or more mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) as a single virtualized device accessible to a host enclosure (e.g., 102 of FIG. 1) via the enclosure-specific protocol 235” in paragraph 0053], each of the component solid state drives having a controller capable of processing commands from host systems [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like. For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029; “The interface section 140 can route a data signal from the connector 145 of the adapter 105  to one or more ports of one or more non-volatile memory devices (e.g., 110, 115, and 120), such as solid state drive cards. The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036; “The compute resource 330 can receive information, using an enclosure-specific protocol 235, from the connector 145. The one or more volatile memory units 345 can cache at least some of the received information. The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340” in paragraph 0049; “In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082]; 
wherein the drive aggregator is configured to receive commands in the host interface and implement the commands received in the host interface using the plurality of component solid state drives aggregated to operate as a single aggregated solid state drive [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082];
wherein each of the component solid state drives, aggregated as a single aggregated solid state drive, is integrated within an integrated circuit package [e.g., SSD 110, 115, adapter 505 in fig. 7];
wherein the drive aggregator further comprises: a plurality of drive interfaces configured to communicate with the plurality of component solid state drives, aggregated to operate as a single aggregated solid stat drive, respectively; and a translation logic coupled between the host interfaces and the plurality of drive interfaces [e.g., connections between interface section 140 and SSDs 110, 115, 120 in fig. 1]; and
a translation logic coupled between the host interface and the plurality of drive interfaces [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082];
wherein the host interface is configured according to a first protocol of communications between host systems and the aggregated solid state drive consisting of the plurality of component solid state drives; and the plurality of drive interfaces are configured in accordance with a second protocol of communications between host systems and the plurality of component solid state drives [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082], wherein the first protocol between the aggregated solid state drive consisting of the plurality of component solid state drives and the host is supported by the component solid state drives [e.g., “The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340.  Each of the device-specific protocols 340 can be the same as or different from the enclosure-specific protocol 235” in paragraph 0049].
Worley et al do not explicitly teach, however Tong et al teach the drive aggregator having multiple host interfaces to receive commands concurrently [e.g., “The command scheduling unit 12 is configured to obtain operating commands from the multiple interface control units 11 according to a scheduling rule, and put the operating commands in a command queue” in paragraph 0026; “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command” in paragraph 0028; “In the embodiment of the present disclosure, multiple communication interfaces are disposed in a solid state disk, so that different hosts may be directly connected to a solid state disk interface for communication through different communication interfaces, thus avoiding the problem that when multiple hosts share the SSD, except a host that is directly connected to the SSD, other hosts need to access the SSD indirectly, so that different hosts may directly access the SSD concurrently, and do not need to perform accessing by a sharing manner between each other” in paragraph 0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Tong et al’s teaching above including multiple host interfaces to receive multiple command concurrently in order to increase expandability and/or serviceability for multiple hosts connections.
The combination of Worley et al and Tong et al does not explicitly teach, however Song teaches wherein each of the component solid state drives is integrated within an integrated circuit package having a ball grid array (BGA) form factor [e.g., SSD 100 in figs 2-7, “The solid state drive 100 may also include balls 150 disposed on a lower surface of the printed circuit board 110.  Alternatively, however, the balls 150 may be disposed on an upper surface of the printed circuit board 110.  Each ball 150 may be a solder ball.  The balls 150 may be arrayed in the pattern of a grid” in paragraph 0029]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Song’s teaching above in order to increase efficiency in packaging the component solid state drives via the plurality of drive interfaces of Tong et al.
As to claim 9, the combination of Worley et al/Tong et al/Song teaches a printed circuit board having multiple sets of pins, each set of pins is configured for a connection to a host system over a computer bus; wherein the drive aggregator and the plurality of component solid state drives are mounted on the printed circuit board [e.g., main board 310 in fig. 5, path 400, SSD 100 in fig. 6 of Song].
As to claim 13, the combination teaches wherein the host interfaces are configured according to a first protocol of communications between host systems and solid state drives; and the plurality of drive interfaces are configured in accordance with a second protocol of communications between host systems and solid state drives [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025, “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command” in paragraph 0028 of Tong et al].  
As to claim 14, the combination teaches wherein each of the first protocol and the second protocol is one of: a protocol for a serial advanced technology attachment (SATA) interface; a protocol for a peripheral component interconnect express (PCIe) interface; a protocol for a universal serial bus (USB) interface; and a protocol for a fibre channel [e.g., “The interface control unit 11 is configured to receive an operating command through the communication interface.  Specifically, the communication interface may be a PCIe interface or a SATA interface” in paragraph 0025 of Tong et al].
As to claim 22, the combination teaches wherein the controller is capable of processing commands received directly from host systems [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like. For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029, “The interface section 140 can route a data signal from the connector 145 of the adapter 105  to one or more ports of one or more non-volatile memory devices (e.g., 110, 115, and 120), such as solid state drive cards. The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036, “The compute resource 330 can receive information, using an enclosure-specific protocol 235, from the connector 145. The one or more volatile memory units 345 can cache at least some of the received information. The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340” in paragraph 0049; “In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082 of Worley et al].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al/Tong et al/Song as applied to claim 14 above, and further in view of Dedrick [US 2019/0278498 A1].
As to claim 15, though the combination of Worley et al/Tong et al/Song teaches wherein the translation logic is configured to direct the commands, received concurrently in the multiple host interfaces, to multiple ones of the drive interfaces concurrently [e.g., “If it is determined that the operating command is formed by multiple commands, the operating command is divided into multiple commands, and the multiple commands are delivered at the same time, so that the multiple commands are processed in parallel, thus increasing the command processing speed” in paragraph 0056 of Tong et al], the combination does not explicitly teach, however Dedrick teaches the translation logic is configured to direct the commands based on logical addresses or namespaces specified in the commands received concurrently in the multiple host interfaces [e.g., “Mapping layer 112 provides an interface between one or more hosts 114 and the array of SSDs 110 by receiving and responding to read and write commands from hosts 114. … Mapping layer 112 implements a virtualized address space by mapping (translating) the addresses in the virtualized address space to addresses in a logical address space presented by one or more of SSDs 110” in paragraph 0018; “Controller 212 manages the writing (programming), reading, and erasing of data stored on NAND devices 218.  Controller 212 includes, but is not limited to, a flash translation layer (FTL) 220 in firmware to map the logical addresses of data from host 114 to physical pages and blocks of NAND devices 218” in paragraph 0024 of Dedrick].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase feasibility in scheduling the commands to the plurality of solid state drive interfaces of the combination.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al/Tong et al/Song as applied to claim 14 above, and further in view of Ren [US 2012/0079180 A1].
As to claim 16, though the combination of Worley et al/Tong et al/Song teaches wherein the translation logic is configured to schedule command execution using a command queue, received concurrently in the multiple host interfaces, to multiple ones of the drive interfaces concurrently [e.g., “Furthermore, after the received operating command sent by the host is taken from the command queue, it is determined whether the operating command is formed by multiple commands.  If it is determined that the operating command is formed by multiple commands, the operating command is divided into multiple commands, and the multiple commands are delivered at the same time, so that the multiple commands are processed in parallel, thus increasing the command processing speed” in paragraph 0056 of Tong et al], the combination does not explicitly teach, however Ren teaches wherein the translation logic is configured to identify access conflicts in the commands received concurrently in the multiple host interfaces and schedule command execution using a command queue to avoid directing the commands concurrently to one of the drive interfaces [e.g., “For example, thread 0 transfers data from a hard disc to an external DRAM device, while thread 1 reads data from the external DRAM device.  Hence multiple threads (or multiple CPU cores) simultaneously accessing the same external DRAM device through a memory controller will frequently occur” in paragraph 0021; “In a second case, a plurality of consecutive accesses occur in different rows of different banks of the DRAM device.  Since each bank of the DRAM device is controlled by an independent corresponding circuit, the consecutive accesses to different banks will not be affected by inherent timing parameters of the DRAM device … As shown in FIG. 2b, taking DDR2 SDRAM as an example, when consecutively accessing different rows in Bank0, Bank1, Bank2, Bank3, Bank4, Bank5 and Bank6, an ACT command is generated for each bank at clock cycles 0, 2, 4, 6, 8, 10 and 12 successively” in paragraph 0024]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Dedrick’s teaching above in order to increase feasibility in scheduling the commands to the plurality of solid state drive interfaces of the combination.
Claims 17, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al [US 2021/0208821 A1] in view of Tong et al [US 2012/0233386 A1].
	As to claim 17, Worley et al teach a drive aggregator [e.g., HARD DISK DRIVE FORM FACTOR SOLID STATE DRIVE MULTI-CARD ADAPTER 105 in fig. 1], 
host interface, configured to communicate with a host system [e.g., DRIVE CONNECTOR 145, INTERFACE SECTION 140 in fig. 1; “The method can include receiving, by an SSD multi-card adapter, information from a host enclosure using an enclosure-specific protocol.  The method can include communicating, by an interface section of the SSD multi-card adapter, with one or more mixed-format non-volatile memory units of the SSD multi-card adapter” in paragraph 0008]; 
a plurality of drive interfaces to communicate with a plurality of component solid state drives respectively, wherein the plurality of component solid state drives are aggregated top operate as a single aggregated solid state drive [e.g., “The compute resource 330 can present a selected subset (e.g., 310 and 315; 310, 315, and 320; 310 and 325; 310, 320, and 325; or any suitable combination of some or all of 310, 315, 320, and 325) of the one or more mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) as a single virtualized device accessible to a host enclosure (e.g., 102 of FIG. 1) via the enclosure-specific protocol 235” in paragraph 0053], each of the component solid state drives having a controller capable of processing commands from host systems [e.g., “The interface section 140 and/or the one or more solid state drive chips 125 can include a compute resource” in paragraph 0041], and further wherein each of the component solid state drives has a controller capable of processing commands from host systems [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like. For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029; “The interface section 140 can route a data signal from the connector 145 of the adapter 105  to one or more ports of one or more non-volatile memory devices (e.g., 110, 115, and 120), such as solid state drive cards. The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036; “The compute resource 330 can receive information, using an enclosure-specific protocol 235, from the connector 145. The one or more volatile memory units 345 can cache at least some of the received information. The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340” in paragraph 0049; “In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082]; and
a translation logic coupled between host interface and the plurality of drive interfaces [e.g., “At 1030, the compute resource (e.g., 330 of FIG. 3) can translate between the enclosure-specific protocol (e.g., 235 of FIG. 2) and corresponding device-specific protocols (e.g., 340 of FIG. 3).  In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082];
an integrated circuit package, wherein the host interface, the translation logic and the plurality of drive interfaces are packaged in the integrated circuit package [e.g., fig. 7]
wherein the translation logic includes a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like.  For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029].
Worley et al do not explicitly teach, however Tong et al teach the drive aggregator comprising multiple host interfaces each to communicate with a host [e.g., “The command scheduling unit 12 is configured to obtain operating commands from the multiple interface control units 11 according to a scheduling rule, and put the operating commands in a command queue” in paragraph 0026; “The flash control unit 13 is configured to convert the received operating command into a flash operating command, and operate the flash chips 14 through the flash operating command” in paragraph 0028; “In the embodiment of the present disclosure, multiple communication interfaces are disposed in a solid state disk, so that different hosts may be directly connected to a solid state disk interface for communication through different communication interfaces, thus avoiding the problem that when multiple hosts share the SSD, except a host that is directly connected to the SSD, other hosts need to access the SSD indirectly, so that different hosts may directly access the SSD concurrently, and do not need to perform accessing by a sharing manner between each other” in paragraph 0029] and the translation logic configured to operate to operate a command queue to avoid accessing a drive interface simultaneously in implementing two or more command received concurrently in the host interfaces [e.g., “The command scheduling unit 12 is configured to obtain operating commands from the multiple interface control units 11 according to a scheduling rule” in paragraph 0026, “… so that different hosts may directly access the SSD concurrently” in paragraph 0029, “In the embodiment of the present disclosure, the command scheduling unit 12 obtains operating commands from the multiple interface control units 11 according to a scheduling rule and put the operating commands in a command queue” in paragraph 0034]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Tong et al’s teaching above including multiple host interfaces to connect multiple hosts and the command queue for sequential processing in order to increase expandability, serviceability, and/or efficiency for multiple hosts connections and commands processing.
As to claim 20, the combination of Worley et al and Tong et al teaches wherein each of the host interfaces is configured to implement a point to point serial connection between the host system and a solid state drive; and each of the plurality of drive interfaces is configured to implement a point to point serial connection between a host system and a solid state drive [e.g., “In some embodiments, the interface section 140 can include at least one of a peripheral component interconnect express (PCIe) switch, a PCIe hub, or a PCIe bus.  The enclosure-specific protocol 235 can include a PCIe protocol, an Ethernet protocol, an Infiniband protocol, an FC protocol, or the like.  It will be understood that any suitable enclosure-specific protocol can be used” in paragraph 0044 of Worley et al].
As to claim 23, the combination teaches wherein the controller is capable of processing commands received directly from host systems [e.g., “The interface section can include a protocol switch, a protocol hub, a protocol bus, a compute resource, or the like. For example, the compute resource can include a system-on-a-chip (SOC), a field programmable gate array (FPGA), a multi-chip module, a special purpose application specific integrated circuit (ASIC), or the like, within the adapter” in paragraph 0029, “The interface section 140 can route a data signal from the connector 145 of the adapter 105  to one or more ports of one or more non-volatile memory devices (e.g., 110, 115, and 120), such as solid state drive cards. The interface section 140 can replicate and/or distribute the data signal to multiple interconnected devices (e.g., 110, 115, and 120)” in paragraph 0036, “The compute resource 330 can receive information, using an enclosure-specific protocol 235, from the connector 145. The one or more volatile memory units 345 can cache at least some of the received information. The compute resource 330 can communicate with each of the mixed-format mixed-protocol non-volatile memory units (e.g., 310, 315, 320, and 325) using corresponding device-specific protocols 340” in paragraph 0049; “In other words, the compute resource (e.g., 330 of FIG. 3) can translate commands or data that conform to one particular enclosure-specific protocol (e.g., 235 of FIG. 2) such that the commands or data are adapted to or are otherwise made compatible with one or more device-specific protocols (e.g., 340 of FIG. 3)” in paragraph 0082 of Worley et al].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 9 AM-5 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        8/2/2022